DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim for priority benefit to U.S. Provisional Application Serial No. 62/868,186 filed on June 28, 2019 is noted.
Information Disclosure Statement
The information disclosure statement filed June 8, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.  The relevance of the documents cited therein is not clear as the invention (electrical housing or battery pack) is materially divergent from the subject matter cited in the IDS (vacuum cleaners).  Clarification is respectfully requested.
Drawings
The replacement drawings received September 4, 2020 are acceptable for examination purposes.
Specification
The specification received June 24, 2020 has been reviewed for examination purposes.
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “paid” at line 15 should be “said”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each locking member" in line 11.  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite any locking members. It may be that the term “plurality of engagement members” preceding this term on the same line 11 should be “a plurality of locking members”.  However, Applicant should carefully review the disclosure prior to amending the claim to ensure proper and consistent use of terminology in the claims and specification.  Claims 2-10, dependent upon claim 1, do not remedy this issue and are rejected for the same reasons.
Claim 2 recites the limitation "the first and second engagement members" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites a plurality of engagement members, claim 1 does not clearly recite first and second engagement members therein.  In addition when more than two engagement members are present (plurality of claim 1) it is further unclear which engagement members claim 2 is referring to.
Claim 10 recites the limitation "the first locking member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites a plurality of locking members, claim 1 does not clearly recite a first locking member therein.  In addition when more than one locking members are present (each of claim 1) it is further unclear which locking member(s) claim 10 is referring to.
Claim 11 is unclear as it simply recites, “The housing wherein the housing is a battery housing.”  Claim 11 is not dependent upon any other claim and is indefinite for the following reasons.  First, claim 11 recites the limitation "The housing" and “the housing” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Second, the claim recites a housing but fails to provide any structure to the housing therein.  Accordingly, the scope of the invention of claim 11 is unclear as to what the housing defines.  Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any particular structure of the housing of claim 11.  It may be that claim 11 was intended to be dependent upon a prior claim but the manner in which claim 11 is written fails to do so.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Patent Application No. 2015/0245521).
As to claim 1, Cheng discloses housing comprising: (a) a first housing portion 112 having an outer side, an inner side and a plurality of first openings 112a, each first opening having a recess; 5(b) a second housing portion 114 having an outer side, an inner side, and a plurality of second openings 114a, each second opening having a first engagement member wherein, the first and second housing portions 112 and 114 being positionable in a closed configuration in which inner side of the first housing portion 112 faces the inner side of the second housing portion 114, and, in the closed configuration, the first and second housing portions 112 and 114 define 10an interior chamber and the first and second openings 112a and 114a are aligned and define pairs of opposed openings; and, (c) a plurality of engagement members 120, each member having a first end and an opposed second end having a second engagement member 124, wherein, when the first and second housing portions 112 and 114 are in the closed configuration, the second end of a 15member is slideably insertable through the first opening 112a of a first pair of opposed openings and is lockingly receivable in the second opening 114a of the pair of openings (Figs. 1-6, applied to claim 1).

    PNG
    media_image1.png
    477
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    476
    media_image2.png
    Greyscale

As to claim 2, the engagement members 120 are releasably engageable with a respective opening 112a/114a (Figs. 1-3, applied to claim 2).
As to claim 3, each engagement member 120 is moveable between an insertion configuration and rotated into a locked configuration (Figs. 1-6, applied to claim 3).
As to claim 4, each engagement member 120 transitioned to the insertion configuration upon passing through the first and second opening 112a, 114a and transitions to the locked configuration after passing through the second opening 114a, rotated into a desired locked configuration (Figs. 1-6, applied to claim 4).
As to claim 9, when the locking member/engagement member 120 is inserted into the pair of opening in each housing 112 and 114, the first end 126 is provided in a larger recessed opening of housing 112 (Figs. 1-3, applied to claim 9). 
As to claim 12, Cheng discloses housing comprising first and second opposed halves 112 and 114 which, when abutting, provide an internal cavity, each of the first and second opposed halves 112 and 114 having at least one pair of opposed openings 112a, 114a, and a locking member 120 that is slideable insertable into the first and second openings 112a, 114a wherein a first end of the locking member abuts the first opposed half 15in a locked position and a distally positioned locking end 124 of the locking member locking engages with the second opposed 114 half when the locking member 124 is in the locked position (Figs. 1-6, applied to claim 12).
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (U.S. Patent Application No. 2009/0270136).
As to claim 1, Su discloses housing comprising: (a) a first housing portion 7 having an outer side, an inner side and a plurality of first openings 73, each first opening having a recess; 5(b) a second housing portion 3 having an outer side, an inner side, and a plurality of second openings 34, each second opening having a first engagement member wherein, the first and second housing portions 7 and 3 being positionable in a closed configuration (Fig. 6) in which inner side of the first housing portion 7 faces the inner side of the second housing portion 3, and, in the closed configuration, the first and second housing portions 7 and 3 define 10an interior chamber 33 and the first and second openings 73 and 34 are aligned and define pairs of opposed openings; and, (c) a plurality of engagement members 8, each member having a first end and an opposed second end having a second engagement member 83, wherein, when the first and second housing portions 7 and 3 are in the closed configuration, the second end of a 15member 8 is slideably insertable through the first opening 73 of a first pair of opposed openings and is lockingly receivable in the second opening 34 of the pair of openings (Figs. 2-6, applied to claim 1).

    PNG
    media_image3.png
    826
    765
    media_image3.png
    Greyscale


As to claim 2, the engagement members 8 are releasably engageable with a respective opening 73, 34 (Figs. 2-6, applied to claim 2).
As to claim 3, each engagement member 8 is moveable between an insertion configuration and rotated into a locked configuration (Figs. 2-6, applied to claim 3).
As to claim 4, each engagement member 8 transitioned to the insertion configuration upon passing through the first and second opening 73, 34 and transitions to the locked configuration after passing through the second opening 34, rotated into a desired locked configuration (Figs. 2-6, applied to claim 4).
As to claim 9, when the locking member/engagement member 8 is inserted into the pair of opening in each housing 7 and 3, the first end 82 or member 8 is provided in a larger recessed opening of housing 7 (Figs. 1-3, applied to claim 9). 
As to claim 10, the locking member 8 is inserted into a pair of openings 73, 34 and the first end 82 of the packing member is flush with the outer side of the first housing portion 7 (Fig. 6, applied to claim 10).

    PNG
    media_image4.png
    945
    671
    media_image4.png
    Greyscale


As to claim 11, the housing 7/3 defines a space 33 wherein a battery 6 is retained.  Therefore the housing can be understood to be a housing of a battery therein (as applied to claim 11).
As to claim 12, Su discloses housing comprising first and second opposed halves 7 and 3 which, when abutting, provide an internal cavity 33, each of the first and second opposed halves 7 and 3 having at least one pair of opposed openings 73, 34, and a locking member 8 that is slideable insertable into the first and second openings 73, 34 wherein a first end 82 of the locking member 8 abuts the first opposed half 15in a locked position and a distally positioned locking end 83 of the locking member 8 locking engages with the second opposed 3 half when the locking member 8 is in the locked position (Figs. 2-6, applied to claim 12).
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Patent Application No. 2010/0136401).
As to claim 1, Yang discloses housing comprising: (a) a first housing portion 30 having an outer side, an inner side and a plurality of first openings 3422, each first opening having a recess; 5(b) a second housing portion 10 having an outer side, an inner side, and a plurality of second openings 1224, each second opening having a first engagement member wherein, the first and second housing portions 30 and 10 being positionable in a closed configuration in which inner side of the first housing portion 30 faces the inner side of the second housing portion 10, and, in the closed configuration, the first and second housing portions 30 and 10 define 10an interior chamber and the first and second openings 3422 and 1224 are aligned and define pairs of opposed openings; and, (c) a plurality of engagement members 20, each member having a first end and an opposed second end having a second engagement member 24, wherein, when the first and second housing portions 30 and 10 are in the closed configuration, the second end of a 15member is slideably insertable through the first opening 3422 of a first pair of opposed openings and is lockingly receivable in the second opening 1224 of the pair of openings (Figs. 1-4, applied to claim 1).

    PNG
    media_image5.png
    779
    646
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    646
    743
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    632
    843
    media_image7.png
    Greyscale

As to claim 2, the engagement members 20 are releasably engageable with a respective opening 3422 and 1224 (Figs. 1-4, applied to claim 2).
As to claim 3, each engagement member 20 is moveable between an insertion configuration and snapped into a locked configuration (Figs. 1-4, applied to claim 3).
As to claim 4, each engagement member 20 transitioned to the insertion configuration upon passing through the first and second opening 3422 and 1224 and transitions to the locked configuration after passing through the second opening 1224, snapped into a desired locked configuration (Figs. 1-4, applied to claim 4).
As to claims 5 and 7, each engagement member comprises plural forked legs, which therein includes two forked legs or a pair within the array of forked legs (Figs. 1 and 4 as applied to claims 5 and 7).
As to claims 6 and 8, the forked legs 24 are pliant so as to effectively mate with corresponding features 1226 of the second housing portion (Figs. 1 and 4 applied to claims 6 and 8).
As to claim 9, when the locking member/engagement member 20 is inserted into the pair of opening in each housing 10 and 30, the first end 22 is provided in the recess of housing 30 (Figs. 1 and 4, applied to claim 9). 
As to claim 11, Yang discloses a housing 100 wherein the housing is a battery housing which accommodates a battery in recess 32 (Figs. 1-4, applied to claim 1).
As to claim 12, Yang discloses housing comprising first and second opposed halves 30 and 10 which, when abutting, provide an internal cavity, each of the first and second opposed halves 30 and 10 having at least one pair of opposed openings 3422, 1224, and a locking member 20 that is slideable insertable into the first and second openings 3422, 1224 wherein a first end of the locking member abuts the first opposed half 15in a locked position and a distally positioned locking end 24 of the locking member locking engages with the second opposed 10 half when the locking member 20 is in the locked position (Figs. 1-4, applied to claim 12).
As to claim 13, each engagement member comprises plural forked legs, which therein includes two forked legs or a pair within the array of forked legs (Figs. 1 and 4 as applied to claim 13).
As to claim 14, the forked legs 24 are pliant so as to effectively mate with corresponding features 1226 of the second housing portion (Figs. 1 and 4 applied to claim 14).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng et al. (U.S. Patent Application No. 2015/00245521) as applied to claim 1 above.
Cheng teaches of engagement/locking members 120 having a first end 126 and second end 124 wherein the first end 126 is disposed within a recess of housing portion 112 and is reasonably flush or near flush with the upper outer surface of the housing portion 112 (Figs. 1, 2).  The locking member is at or about the same plane as the outer surface of the housing.  Furthermore, the additional elastic component 130 on the locking member provides for minor variance in height of the locking members 120 such that a flush relationship is either present or obtainable by the housing of Cheng upon sufficient force.

    PNG
    media_image8.png
    390
    476
    media_image8.png
    Greyscale

Any differences in the degree of flushness would be minor and obvious differences given that Cheng appears to teach that the engagement/locking members 120, and first end 126 are at or near flush with the outer uppermost surface of portions 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2004/0077390 discloses a housing having two halves with integral engagement members 14 provided to attach the halves together (Fig. 1).  U.S. Patent No. 5,065,878 discloses a housing having two halves with screws 15-18 provided to tighten the two halves together (Figs. 1 and 7).  U.S. Patent No. 6,262,366 discloses a housing with two halves and corresponding fasteners 21/36 provided to couple to one another to attach the halves together. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725